     Case: 1:19-cv-07276 Document #: 33 Filed: 10/14/20 Page 1 of 1 PageID #:207

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

PNC Bank
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−07276
                                                     Honorable Robert M. Dow Jr.
William Anthony, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 14, 2020:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Telephone conference
held on 10/14/2020. Rule to show cause is entered and continued. Emailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
